The relator-employer's petition for rehearing is denied.
The decision in Hirsch v. Federal Steel Corp. 274 Mich. 406,264 N.W. 844, holding applicable to a similar situation the Michigan statute of limitations, is distinguishable because of controlling statutory differences. 2 Comp. Laws Michigan, 1929, § 8431, requires, or at least authorizes, a report from the employer of all accidents, whether disabling or not, and the statute of limitations, which is six months where such a report is made, does not begin to run in favor of the employer or his insurer until such a report is filed. There is no provision such as ours requiring the statutory employer's report only in case of an accident which is disabling to the extent indicated by 1 Mason Minn. St. 1927, § 4282.
Furthermore, the Michigan statute provides that "no such claim shall be valid or effectual for any purpose [whether reported by the employer or not] unless made within two years from the date the accidental personal injury was sustained." Hence, the Michigan court held in the Hirsch case, 274 Mich. 406
: "No claim having been made within the two-year period * * * the plaintiff's rights, if any he had, were barred." Our statute, on the other hand, provides a maximum period of six years from the date of the accident within which proceedings to recover compensation may be begun. In the instant case the proceedings were commenced within that period. *Page 558